                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                             Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                      Judge William L. Campbell, Jr.
                Plaintiffs,
                                                      Magistrate Judge Alistar Newbern
v.
RVSHARE LLC

                Defendant.


              DEFENDANT RVSHARE LLC’S MOTION TO STAY PROCEEDINGS
                      AND COMPEL INDIVIDUAL ARBITRATION

        Pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., Defendant RVshare

LLC (“RVshare”) moves this Court for an order (i) staying the above-captioned litigation; (ii)

compelling Plaintiffs Leslie Scott and Tal Becker (collectively, “Plaintiffs”) to arbitrate their

claims against RVshare on an individual, non-class basis pursuant to the parties’ written arbitration

agreements; and (iii) granting such other and further relief as the Court deems proper and just. The

FAA provides that written agreements to arbitrate “shall be valid, irrevocable, and enforceable,” 9

U.S.C. § 2, and “embodies the national policy favoring arbitration.” Buckeye Check Cashing, Inc.

v. Cardegna, 546 U.S. 440, 443 (2006). U.S. Supreme Court precedent requires “Courts [to]

‘rigorously enforce’ arbitration agreements according to their terms, . . . including terms that

specify with whom [the parties] choose to arbitrate their disputes.’” Am. Express Co. v. Italian

Colors Rest., 570 U.S. 228, 233 (2013) (citations omitted). Here, Plaintiffs agreed to resolve

“[a]ny and all claims . . . by binding arbitration, rather than in court” and further agreed to “waiv[e]

the right to participate as a plaintiff or class member in any purported class action lawsuit, class-

wide arbitration, . . . or any other representative proceeding as to all claims.”



     Case 3:21-cv-00401 Document 21 Filed 07/12/21 Page 1 of 4 PageID #: 106
70616938v1
       Accordingly, this Court should grant RVshare’s Motion to Stay Proceedings and Compel

Individual Arbitration and enforce the parties’ agreements to arbitrate as written. In support of

this Motion, RVshare submits a Memorandum in Support and the Declaration of Thomas Klenotic,

which are being filed contemporaneously herewith.

       Dated: July 12, 2021                         Respectfully submitted,

                                                    /s/ Michael G. Abelow
                                                    Michael G. Abelow (#26710)
                                                    Alice E. Haston (#038708)
                                                    SHERRARD ROE VOIGT & HARBISON, PLC
                                                    150 Third Ave. S, Suite 1100
                                                    Nashville, TN 37201
                                                    P: 615-742-4200
                                                    F: 615-742-4539
                                                    mabelow@srvhlaw.com
                                                    ahaston@srvhlaw.com


                                                    Patrick J. Krebs (pro hac vice)
                                                    Daniel H. Bryan (pro hac vice)
                                                    Taft Stettinius & Hollister LLP
                                                    200 Public Square, Suite 3500
                                                    Cleveland, Ohio 44114-2302
                                                    Telephone: (216) 706-3692
                                                    Fax: (216) 241-3707
                                                    pkrebs@taftlaw.com
                                                    dbryan@taftlaw.com

                                                    Attorneys for Defendant RVshare LLC




                                               2

     Case
70616938v1   3:21-cv-00401 Document 21 Filed 07/12/21 Page 2 of 4 PageID #: 107
                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.01(a)(1), the undersigned counsel hereby certifies that on July 9,

2021, I conferred with counsel for the Plaintiffs in a good faith effort to resolve the issues raised

by this Motion. The parties were unable to resolve the issues because Plaintiffs oppose the relief

requested in this Motion as stated in their complaint.


                                                      /s/ Michael G. Abelow
                                                      Michael G. Abelow




                                                 3

     Case
70616938v1   3:21-cv-00401 Document 21 Filed 07/12/21 Page 3 of 4 PageID #: 108
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

was electronically filed with the Clerk’s office using the CM/ECF system, which sent a notification

to all parties registered with the Court’s electronic filing system, including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Attorneys for Plaintiffs


                                                      /s/ Michael G. Abelow
                                                      Michael G. Abelow




                                                  4

     Case
70616938v1   3:21-cv-00401 Document 21 Filed 07/12/21 Page 4 of 4 PageID #: 109
